         Case 1:17-cv-01574-RCL Document 136 Filed 12/27/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 NATIONAL TRUST FOR HISTORIC
 PRESERVATION IN THE UNITED
 STATES, et al.,                                     Civ. No. 17-cv-01574-RCL

                       Plaintiffs,

         v.

 TODD T. SEMONITE, Lieutenant General,
 U.S. Army Corps of Engineers, et al.,

                       Defendants,

 and

 VIRGINIA ELECTRIC & POWER
 COMPANY,

                       Defendant-Intervenor.



       PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR RECONSIDERATION

        The facts supporting reconsideration of this Court’s November 8, 2019, Remedy Order

(ECF 126) are clear, straightforward, and largely undisputed.

        At issue is whether the permit for the Surry-Skiffes Creek-Whealton transmission line

project (“Project”) — previously determined to have been issued in violation of federal law —

should be vacated until such time as the Federal Defendants have prepared an Environmental

Impact Statement (“EIS”) and otherwise complied with the National Environmental Policy Act

and Section 110(f) of the National Historic Preservation Act.

        The Remedy Order turned on a finding that vacatur “would lead to serious, disruptive

consequences” by impacting electric reliability. ECF 126 at 12-18. But the Order did not find

— and no party contends — that electric reliability will be impacted by vacatur in and of itself.


                                                 1
            Case 1:17-cv-01574-RCL Document 136 Filed 12/27/19 Page 2 of 5



Id. As implicitly recognized in this Court’s October 15, 2019, Minute Order (ECF 121), vacatur

could only impact reliability (if at all) by causing the Project to be removed from service during

the Federal Defendants’ scheduled EIS process.

       The fact that no plaintiff seeks (nor expects to seek) removal of the Project during the EIS

process is therefore determinative. Plaintiffs the National Trust for Historic Preservation in the

United States (“National Trust”) and the Association for Preservation of Virginia Antiquities

(“Preservation Virginia”) have clearly stated that they do not expect to initiate proceedings to

remove the Project while the EIS process is ongoing (ECF 123), a representation that has been

accepted by this Court (see ECF 126 at 12-13) and is not disputed by any party. And the

National Parks Conservation Association (“NPCA”), plaintiff in related case number 17-1361,

has explained at length that it does not expect to initiate such proceedings either. See Case No.

17-1361 ECF 150; Case No. 17-1361 ECF 154.

       The Federal Defendants (ECF 135 at 2, Ex. A at 8-10)1 and Dominion (ECF 134, Ex. A

at 6-8)2 refuse to accept NPCA’s binding commitment not to seek Project removal during the

scheduled EIS process. Instead, they have attempted to convince this Court that reconsideration

is inappropriate because NPCA’s “true” position calls for the Project to be immediately removed

from service. Id. Defendants’ argument does not withstand scrutiny. NPCA — not Dominion

or the Federal Government — is the party qualified to explain whether it expects to request



1 Federal Defendants’ Opposition (ECF 135) consists of approximately three pages purporting to
respond to the Reconsideration Motion filed by the National Trust and Preservation Virginia, as
well as a copy of the government’s longer opposition to the separate Reconsideration Motion filed
by NPCA in case number 17-1361.
2 Dominion’s  Opposition (ECF 134) does not specifically respond to the Reconsideration Motion
filed by the National Trust and Preservation Virginia; instead, it simply incorporates by reference
the Company’s opposition to the separate Reconsideration Motion filed by NPCA in case number
17-1361.


                                                 2
         Case 1:17-cv-01574-RCL Document 136 Filed 12/27/19 Page 3 of 5



Project removal before the EIS process is complete. Moreover, the “evidence” on which the

Defendants rely for their description of NPCA’s position largely predates the October 15, 2019,

Minute Order (ECF 121). In that Order, the court requested that NPCA, the National Trust, and

Preservation Virginia state whether they expect to seek removal of the Project prior to

completion of the EIS process. See id. There would have been no reason to request such

statements if (as Defendants now claim) NPCA had already committed to seeking immediate

removal of the Project.

       Perhaps recognizing the absurdity of their refusal to accept NPCA’s statement of its own

position, Defendants argue that reconsideration is unwarranted even if NPCA does not expect to

request immediate Project removal. See ECF 134, Ex. A at 8-9 (Dominion); ECF 135 at 3-4

(Federal Defendants). Not so. NPCA’s clarification of its position confirms that there is no

evidentiary basis to conclude that the Project will be removed (or electric reliability affected)

before the scheduled EIS process is complete:

           •   The National Trust and Preservation Virginia have represented that they do not

               expect to seek Project removal prior to completion of the EIS process, and the

               court has accepted that representation. ECF 123; ECF 126 at 12-13.

           •   The Federal Defendants have (1) stated that vacatur does not compel them to

               order removal of the Project, but merely provides discretion to consider initiating

               an administrative process that may or may not include the possibility of removal

               (see Transcript of Motion Hearing, attached as Exhibit A, at 9:16 to 9:18, 10:18

               to 11:10); and (2) represented that the Army Corps of Engineers does not require

               projects to be removed without extensive analysis — which, in this case, would

               include the EIS process itself (see id. at 58:4 to 58:15).




                                                  3
         Case 1:17-cv-01574-RCL Document 136 Filed 12/27/19 Page 4 of 5



           •   Federal Defendants have further represented that third parties have no right to

               petition for removal of the Project. See, e.g., ECF 108 at 15.

           •   There is no indication that Dominion would unilaterally remove the Project.

In sum, NPCA’s clarification shows there is no evidence that any party to either of the related

cases expects to request Project removal prior to completion of the EIS process. And the Corps

has stated that no third party is entitled to make such a request. On this record, Plaintiffs

respectfully submit that it would be clear error to conclude that vacatur may cause removal of the

Project before the scheduled EIS process is complete. Accordingly, reconsideration of this

Court’s November 8, 2019, Remedy Order is warranted.

                                                   Respectfully submitted,

DATED: December 27, 2019

                                                   By         /s/ Matthew G. Adams
                                                   Matthew G. Adams (pro hac vice)
                                                   Samantha Caravello (D.D.C. Bar No. CO0080)
                                                   Kaplan, Kirsch & Rockwell LLP
                                                   595 Pacific Avenue, 4th Floor
                                                   San Francisco, CA 94133
                                                   (628) 209-4151
                                                   madams@kaplankirsch.com

                                                   Jessica L. Duggan (pro hac vice)
                                                   Dentons US LLP
                                                   One Market Plaza, Spear Tower, 24th Floor
                                                   San Francisco, CA 94105
                                                   jessica.duggan@dentons.com
                                                   (415) 882-2469

                                                   Elizabeth Merritt (D.C. Bar No. 337261)
                                                   Sharee Williamson (D.C. Bar No. 990497)
                                                   National Trust for Historic Preservation
                                                   2600 Virginia Ave. NW, Suite 110
                                                   Washington, DC 20037
                                                   emerritt@savingplaces.org
                                                   (202) 297-4133




                                                  4
         Case 1:17-cv-01574-RCL Document 136 Filed 12/27/19 Page 5 of 5




                                 CERTIFICATE OF SERVICE


       I hereby certify that on this 27th day of December 2019, I caused service of the foregoing

Reply in Support of Motion for Reconsideration to be made by filing it with the Clerk of the Court

via the CM/ECF System which sends a Notice of Electronic Filing to all parties with an e-mail

address of record who have appeared and consented to electronic service. To the best of my

knowledge, all parties to this action receive such notices.



                                                  /s/ Samantha R. Caravello
                                                  Samantha Caravello (D.D.C. Bar No. CO0080)
                                                  Kaplan, Kirsch & Rockwell LLP
                                                  1675 Broadway, Suite 2300
                                                  Denver, CO 80202
                                                  (303) 825-7500
                                                  scaravello@kaplankirsch.com




                                                 5
